 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   DEBRA RISLEY, et al.,                              Case No. 2:20-cv-001744-AWI-SAB

10                  Plaintiff,                          ORDER DIRECTING THE CLERK OF THE
                                                        COURT TO TERMINATE BOSTON
11          v.                                          SCIENTIFIC CORPORATION AS A
                                                        DEFENDANT IN THIS ACTION
12   BOSTON SCIENTIFIC CORPORATION, et
     al.,                                               (ECF No. 128)
13
                    Defendants.
14

15

16         On November 10, 2020, a notice of settlement as to Defendants Ethicon Inc. and Johnson

17 & Johnson and request to stay was filed. (ECF No. 117.) A minute order issued requiring that

18 dispositional documents be filed by May 10, 2021. (ECF No. 118.) On December 14, 2020, a

19 notice of settlement was filed as to Boston Scientific Corporation.        (ECF No. 119.)      On

20 December 14, 2020, a minute order issued requiring dispositional documents were to be filed on

21 or before January 7, 2021. (ECF No. 120.) On January 7, 2021, a notice of settlement as to

22 Boston Scientific was filed and the deadline to file dispositive documents as to Boston Scientific

23 was extended to May 7, 2021. (ECF Nos. 121, 122.) On April 30, 2021, a stipulation to dismiss

24 Boston Scientific was filed and was disregarded as procedurally improper. (ECF Nos. 126, 127.)

25 On May 5, 2021, a second stipulation was filed dismissing Boston Scientific from this action

26 with prejudice and with each party to bear its own costs and fees.

27         Rule 41(a) of the Federal Rules of Civil Procedure allows a party to dismiss some or all

28 of the defendants in an action through a Rule 41(a) notice. Wilson v. City of San Jose, 111 F.3d

                                                    1
 1 688, 692 (9th Cir. 1997); see also Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (“The

 2 plaintiff may dismiss either some or all of the defendants—or some or all of his claims—through

 3 a Rule 41(a)(1) notice.”)); but see Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

 4 683, 687 (9th Cir. 2005) (The Ninth Circuit has “only extended the rule to allow the dismissal of

 5 all claims against one defendant, so that a defendant may be dismissed from the entire action.”).

 6 “Filing a notice of voluntary dismissal with the court automatically terminates the action as to

 7 the defendants who are the subjects of the notice.” Concha, 62 F.3d at 1506.

 8          Accordingly, IT IS HEREBY ORDERED that:

 9          1.      The Clerk of the Court is DIRECTED to terminate Boston Scientific as a

10                  defendant in this action; and

11          2.      The parties are advised that, pursuant to the March 2, 2021 order, dispositional

12                  documents for the remaining defendants shall be filed on or before May 10, 2021.

13
     IT IS SO ORDERED.
14

15 Dated:        May 6, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
